    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 1 of 20



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 ROBERT JONES,                                :    CIVIL ACTION NO. 2:18-CV-0503-JTM-JCW
                                              :
                           Plaintiff          :    SECTION H(2)
                                              :
        v.                                    :    JUDGE JANE TRICHE MILAZZO
                                              :
 LEON CANNIZZARO, JR., and                    :    MAGISTRATE JOSEPH C. WILKINSON, JR.
 ABC INSURANCE COMPANIES 1-10,                :
                                              :
                            Defendants.       :    JURY TRIAL DEMANDED


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO COMPEL
       DISCOVERY FROM DEFENDANT LEON CANNIZZARO, JR.

       Pursuant to Federal Rule of Civil Procedure 37, Plaintiff Robert Jones (“Mr. Jones”)

respectfully seeks an order compelling Defendant Leon Cannizzaro, Jr. to provide a full and

complete response to the Requests for Production and Interrogatories identified below.

                                        BACKGROUND

       Mr. Jones was wrongfully convicted and imprisoned for over 23 years because the Orleans

Parish District Attorney’s office (“OPDA”) withheld substantial favorable information from him

that it was required to disclose under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. See

Dkt. No. 1 (“Compl.”) ¶¶ 1, 12. Specifically, in 1996, Mr. Jones was wrongfully convicted after

trial of committing three robberies, a kidnapping, and a rape on April 6, 1992 in the French Quarter

(“April 6 Crimes”). Id. ¶¶ 19, 40. OPDA then leveraged these wrongful convictions to extract a

false guilty plea from him to two robberies and a murder that were also committed in the French

Quarter, on April 14, 1992 (“April 14 Crimes”), as well as to the robbery of Curtis Boutte, who

later signed an affidavit stating that he did not believe Mr. Jones had committed the robbery and

that he had identified someone other than Mr. Jones as the perpetrator. Id. ¶¶ 20, 103–04; Ex. A
     Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 2 of 20



to Decl. of Erin Monju (Aff. of Curtis Boutte, dated Nov. 17, 2015). Only after Mr. Jones had

spent over 20 years in prison, submitted numerous public records requests to OPDA and the New

Orleans Police Department (“NOPD”), and filed several petitions for post-conviction relief, did

the injustice that had been perpetrated against him become clear. Compl. ¶¶ 63–70.

       Based on his assiduous efforts, Mr. Jones learned that OPDA had failed to disclose

evidence that another man—Lester Jones (no relation to Mr. Jones)—had committed the April 6

and April 14 Crimes as part of a crime spree that took place in the French Quarter in April 1992.

Id. He learned that all of the physical evidence from the crime spree was found with Lester Jones

(not Mr. Jones). Id. ¶ 64. He learned that victims of the crime spree—including victims of the

April 6 and April 14 Crimes—described a single perpetrator that looked like Lester Jones (not Mr.

Jones). Id. He learned that the victims described a car used in all of the crimes that matched Lester

Jones’s car (not Mr. Jones’s car). Id. And he learned that police officers investigating the crime

spree had determined that Lester Jones (not Mr. Jones) was the sole perpetrator—a conclusion one

officer shared with OPDA prior to Mr. Jones’s trial. Id. ¶ 67.

       Moreover, Mr. Jones learned that OPDA knew its case against him was deeply flawed. To

explain to the jury how the car used in the April 6 Crimes and the physical evidence from those

crimes were found with Lester Jones, and not Mr. Jones, OPDA argued to the jury that Lester

Jones and Mr. Jones were “friends” and that Lester Jones had lent Mr. Jones his car in exchange

for proceeds from the crimes. Id. ¶¶ 35–38. OPDA’s sole basis for that theory was Lester Jones’s

post-arrest statement, made in custody and under duress, that Mr. Jones was involved in the April

14 Crimes. Id. ¶ 84. However, setting aside blatant inaccuracies in the statement itself (such as

Lester Jones referring to Mr. Jones as “Larry,” a name he has never used), OPDA was well aware

that Lester Jones’s statement was not reliable. Id. ¶¶ 78–91. A police officer investigating the



                                                 2
     Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 3 of 20



crime spree informed OPDA prior to Mr. Jones’s trial that there was no credible evidence that

Lester Jones and Robert Jones knew each other. Id. ¶ 78. In addition, Lester Jones himself

recanted the statement to Fred Menner, the assistant district attorney prosecuting Mr. Jones, also

prior to Mr. Jones’s trial. Id. ¶¶ 87, 99. Mr. Menner documented that fact in a memorandum (the

“Menner Memo”) that made clear that OPDA had (1) no support for the theory that Lester Jones

and Mr. Jones knew each other, let alone associated with each other in connection with the April

6 Crimes, and (2) no evidence whatsoever to prosecute Mr. Jones for the April 14 Crimes. Id.

¶¶ 87–88. OPDA concealed this memorandum for nearly 20 years—failing to disclose it until

September 23, 2015—all while falsely stating in filings opposing Mr. Jones’s petitions for post-

conviction relief that Lester Jones (who recanted his statement under oath in 2007) was not credible

because he had only recanted his statement a decade after Mr. Jones’ trial. Id. ¶¶ 49(b), 84–85.

       Based on much of the foregoing evidence, on October 8, 2014, the Louisiana Fourth Circuit

Court of Appeal vacated Mr. Jones’s convictions for the April 6 Crimes, citing OPDA’s violation

of Mr. Jones’s Brady rights. Id. ¶¶ 69–70. Despite this ruling, OPDA continued to prosecute Mr.

Jones for the April 6 Crimes. Id. ¶ 7. As a result, Mr. Jones was not released from prison until

shortly after the disclosure of the Menner Memo, on November 20, 2015. Id. ¶¶ 92–93. Finally,

on January 26, 2017, the day Mr. Cannizzaro was scheduled to testify in a hearing concerning Mr.

Jones’s motion to dismiss the charges against him, OPDA agreed to the vacatur of his remaining

convictions and the dismissal of all charges against him. Id. ¶ 95. By that time, Mr. Jones had

been subjected to wrongful prosecution by OPDA for nearly 25 years. Id. ¶¶ 93–94.

       Mr. Jones filed the instant suit on January 16, 2018, naming Mr. Cannizzaro as a defendant

in his official capacity, as the District Attorney for OPDA. Id. ¶ 17. Mr. Jones seeks damages

under 42 U.S.C. § 1983 for the injuries he suffered as a result of OPDA’s violation of his Brady



                                                 3
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 4 of 20



rights, injuries he alleges were a “direct and proximate result of OPDA’s longstanding policy or

custom of violating” defendants’ Brady rights—the standard required for establishing municipal

liability under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Id. ¶ 8.

       The district court denied Mr. Cannizzaro’s motion to dismiss Mr. Jones’s complaint on

prescription grounds on June 6, 2018, and denied Mr. Cannizzaro’s motion to reconsider and

motion for interlocutory appeal on August 29, 2018. See Dkt. Nos. 30, 51. Mr. Jones, by his

counsel, served his discovery requests on Mr. Cannizzaro on August 16, 2018. See Monju Decl.

at ¶¶ 6–7. Following two requests for extensions, to which Mr. Jones consented, Mr. Cannizzaro

provided his written answers and objections to Mr. Jones on October 5, 2018 and produced

documents to Mr. Jones on October 11, 2018. Id. at ¶¶ 8–9. Mr. Jones, by his counsel, responded

in writing to Mr. Cannizzaro’s objections on October 10, 2018, and Mr. Cannizzaro responded in

writing on October 15, 2018. Id. at ¶¶ 12–13. The parties spoke telephonically regarding Mr.

Cannizzaro’s outstanding objections on October 15, 2018. Id. at ¶ 13. Based on the parties’

resolution of several objections during that call, Mr. Cannizzaro submitted additional written

answers to Mr. Jones’s discovery requests on October 22, 2018. Id. at ¶ 15. Despite these efforts,

the parties did not reach agreement as to several of Mr. Cannizzaro’s objections. Id. at ¶ 16.

       For the reasons set forth below, Mr. Jones respectfully submits that Mr. Cannizzaro should

be compelled to respond to the Requests for Production and Interrogatories specified below.

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 26 authorizes “discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26(b)(1). This standard is “to be accorded broad and liberal treatment to effect

[the] purpose of adequately informing the litigants in civil trials.” Fairley v. Wal-Mart Stores,



                                                 4
     Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 5 of 20



Inc., No. CV 15-462, 2016 WL 9582711, at *4 (E.D. La. Oct. 26, 2016) (quoting Herbert v. Lando,

441 U.S. 153, 177 (1979)). Thus, while “[r]elevance focuses on the claims and defenses in the

case, not its general subject matter,” e.g., Sines v. Kessler, 325 F.R.D. 563, 566 (E.D. La. 2018),

relevance is “to be construed broadly to encompass any matter that bears on, or that reasonably

could lead to other matter that could bear on any party’s claim or defense,” see, e.g., Dotson v.

Edmonson, No. CV 16-15371, 2017 WL 4619739, at *3 (E.D. La. Oct. 16, 2017) (internal

quotation marks removed); Greater New Orleans Fair Hous. Action Ctr., Inc. v. Dorian

Apartments, LLC, No. CV 15-6406, 2016 WL 6157534, at *10 (E.D. La. Oct. 24, 2016) (same).

In addition, “[w]hen the discovery sought appears relevant, the party resisting the discovery has

the burden to establish the lack of relevance.” Fairley, 2016 WL 9582711, at *4 (internal quotation

marks removed). Finally, proportionality turns on “various factors, including the importance of

the issues at stake, the amount in controversy, the parties’ relative access to information, the

parties’ resources, the importance of the discovery in resolving the issue, and whether the burden

or expense of the proposed discovery outweighs its likely benefit.” Sines, 325 F.R.D. at 566.

       Pursuant to Federal Rule of Civil Procedure 37, courts may, in accordance with these

standards, compel responses to discovery requests if a party fails to respond. See Fed. R. Civ. P.

37(a)(3)(B). Under Rule 37, “evasive or incomplete” disclosures, answers, or responses “must be

treated as a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4).

       In addition, because analysis of Mr. Jones’s discovery requests will turn on their relevance

and proportionality to the needs of his claim, the legal standard underlying his claim is relevant to

this motion. To establish municipal liability under Monell, Mr. Jones must offer evidence proving

that (1) OPDA had an unconstitutional policy, practice, or custom of withholding Brady

information; (2) OPDA was deliberately indifferent to the risk its policy, practice, or custom posed



                                                  5
     Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 6 of 20



to defendants’ rights; and (3) OPDA’s policy, practice, or custom resulted in Mr. Jones’s injuries.

See, e.g., Alvarez v. City of Brownsville, 904 F.3d 382, 389–90 (5th Cir. 2018) (en banc). Mr.

Jones may meet this standard in several ways.

       For example, Mr. Jones may prove that OPDA had an unconstitutional written Brady

policy. See, e.g., id. (citing James v. Harris County, 577 F.3d 612, 617 (5th Cir. 2009)). As an

alternative, he may prove that OPDA had an unconstitutional practice or custom of withhold ing

Brady information, based on, inter alia, proof of a pattern of Brady violations at OPDA. See, e.g.,

id. (citing James, 577 F.3d at 617); see also Mitchell v. City of New Orleans, 184 F. Supp. 3d 360,

371 (E.D. La. 2016) (noting plaintiffs may satisfy Monell by “prov[ing] other similar incidents”

resulting from an unconstitutional practice). Mr. Jones may also rely on proof of a pattern of Brady

violations to establish that OPDA was on notice of its unconstitutional policy, practice, or custom,

and that OPDA was deliberately indifferent to defendants’ rights, based on its failure to correct

that unconstitutional policy, practice, or custom. See, e.g., Mitchell, 184 F. Supp. 3d at 373 (“A

pattern of [violations] can evidence not only the existence of a policy but also deliberate

indifference.”). In addition, Mr. Jones may show that OPDA failed to adequately train, supervise,

or discipline its employees regarding Brady, to prove the existence of an unconstitutional policy,

practice, or custom and to prove OPDA’s deliberate indifference to defendants’ rights. See, e.g.,

Connick v. Thompson, 563 U.S. 51, 61 (2011).

       Finally, Mr. Jones may rely on information specific to his case to prove a “direct causal

link between [OPDA’s] policy or custom and the alleged constitutional deprivation.” See, e.g.,

Aly v. City of Lake Jackson, 605 F. App’x 260, 262 (5th Cir. 2015) (quoting City of Canton, Ohio

v. Harris, 489 U.S. 378, 385 (1989)). For example, Mr. Jones may show that OPDA personnel

involved in his case were not trained, or were given faulty direction, as to their Brady obligations.



                                                 6
     Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 7 of 20



Mr. Jones may also rely on information regarding his wrongful convictions and years of

imprisonment, and the impact of OPDA’s conduct on him, to support his damages claim.

                                         ARGUMENT

       First, Mr. Cannizzaro objects that he should not be required to produce information post-

dating Mr. Jones’s 1996 convictions, because that information is irrelevant to Mr. Jones’s claims.

Second, Mr. Cannizzaro objects that several of Mr. Jones’s discovery requests are disproportionate

to the needs of his claim, because they are “not reasonably limited in time.”        Finally, Mr.

Cannizzaro has declined to verify his interrogatory responses, or to have a representative from

OPDA do so. For the reasons set forth below, Mr. Cannizzaro’s objections should be rejected, and

he should be compelled to fully and promptly respond to Mr. Jones’s discovery requests.

I.     Mr. Cannizzaro Must Be Compelled to Produce Information Post-Dating Mr.
       Jones’s 1996 Convictions (Interrogatory Nos. 1–3, 11–13, 15, and 17; Request for
       Production Nos. 3, 7, 11, 13, 17–27, and 30–33) 1

       Mr. Cannizzaro asserts in response to several of Mr. Jones’s discovery requests that

information specific to Mr. Jones’s criminal case is irrelevant if that information post-dates Mr.

Jones’s 1996 convictions because “the Brady obligation to disclose favorable evidence does not

extend beyond the time of a defendant’s conviction.” See Ex. G to Monju Decl. (Responses to

Request for Production Nos. 3, 7, 11, 13, 17–27, and 30–33); Ex. H to Monju Decl. (Responses to


1 Mr. Cannizzaro raised similar objections to Interrogatory Nos. 5, 6 and 14, and Request for
Production Nos. 4, 8, 15, 16, and 28. Because Mr. Cannizzaro’s counsel has represented that
OPDA is not aware of information responsive to Interrogatory No. 6 prior to 2014, it would be too
burdensome to compile a response to Interrogatory No. 14, and there are no non-privileged
documents responsive to Interrogatory No. 5 or Request for Production Nos. 4, 8, 15, 16, and 28,
we have not moved to compel production of this information. See Ex. H to Monju Decl. (Response
to Interrogatory No. 14); Ex. G to Monju Decl. (Response to Request for Production No. 16); Ex.
J to Monju Decl. (Letter from Matthew Paul, Oct. 15, 2018) at “Point 8”; Ex. K to Monju Decl.
(Email from Matthew Paul, Oct. 17, 2018) at “point 2” and “point 3.” We also do not seek to
compel production of privileged documents responsive to Request for Production Nos. 3, 7, and
11.

                                                7
     Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 8 of 20



Interrogatory Nos. 1–3, 11–13, 15, and 17). Mr. Cannizzaro’s objection misstates the standard for

relevance with respect to discoverable information; contradicts even his own view of OPDA’s

Brady obligation; and overlooks the numerous ways in which Mr. Jones’s requests for information

post-dating his convictions are relevant to supporting his claim. The objections must therefore be

rejected.

       First, Mr. Cannizzaro’s objection appears to confuse the standard for when Brady material

must be disclosed in a criminal case with the standard for what information may be discoverable

in a civil lawsuit alleging a Brady violation. Specifically, while Brady material must be disclosed

in a criminal case prior to a defendant’s conviction (indeed, prior to trial), information sought in a

civil lawsuit based on a Brady violation need only “bear[] on, or . . . could lead to other matter that

could bear on” the claim to be discoverable—regardless of its relation in time to the plaintiff’s

conviction. See, e.g., Dotson, 2017 WL 4619739, at *3. Thus, information that may show, inter

alia, (1) what Brady material was withheld from Mr. Jones; (2) why it was withheld; (3) by whom;

(4) whether OPDA had a policy, practice, or custom of withholding such material; (5) whether

OPDA demonstrated deliberate indifference to the risk its policy, practice, or custom posed to

defendants’ rights; and (6) what causal link existed between OPDA’s policy, practice, or custom,

the Brady violations in Mr. Jones’s case, and Mr. Jones’s injuries, would all be relevant to Mr.

Jones’s claim, regardless of whether that information post-dated Mr. Jones’s convictions.

       Second, Mr. Cannizzaro’s objection runs directly counter to Mr. Cannizzaro’s sworn

account of what disclosures are required by Brady. Mr. Cannizzaro’s objection would mean that

OPDA’s conduct following Mr. Jones’s convictions is entirely irrelevant to Mr. Jones’s claim,

including OPDA’s failure to disclose the Menner Memo until 2015—a bombshell development in

Mr. Jones’s criminal case. But Mr. Cannizzaro has testified that Brady does require such



                                                  8
     Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 9 of 20



disclosures. Specifically, Mr. Cannizzaro testified that the obligation to disclose Brady material

“absolutely” continues after trial, because if a prosecutor “learn[s] about exculpatory information

after the trial, there is still a responsibility to turn that over because it could assist the defendant in

motions for a new trial or postconviction applications.” See Ex. B to Monju Decl. (Dep. of Leon

Cannizzaro at 109:9-19, Feb. 17, 2017). Moreover, Mr. Cannizzaro has publically stated that

OPDA was “tardy” in revealing the Menner Memo and “should have revealed it earlier at the post-

conviction (process) we were involved in.” See Ex. C to Monju Decl. (John Simerman, Newly

Revealed Memo Shows Orleans Parish DA’s Office Can’t Handle 1992 French Quarter

Kidnapping and Rape Case, Defense Argues, NEW ORLEANS ADVOCATE, Oct. 5, 2015); Compl.

¶ 91. At a minimum, Mr. Cannizzaro has admitted that OPDA’s obligation to disclose Brady

material, such as the Menner Memo, to Mr. Jones was not extinguished upon his convictions.

Therefore, Mr. Cannizzaro should not be permitted to take a conflicting position here, to shield his

office from discovery.

        Finally, as specified below, Mr. Cannizzaro’s objection ignores the numerous ways in

which the specific requests for post-conviction information are relevant to Mr. Jones’s claim:

        Interrogatory Nos. 1 and 3; Request for Production Nos. 3 and 7

        Mr. Cannizzaro asserts that the names of OPDA personnel who worked on or played a role

in Mr. Jones’s criminal case following his convictions, as well as their roles and the dates of their

involvement, are irrelevant to Mr. Jones’s claim.          See Ex. H to Monju Decl. (Responses to

Interrogatory Nos. 1 and 3). Mr. Cannizzaro’s objection strains belief. Plainly, such OPDA

personnel may have knowledge of, inter alia, when and how OPDA became aware of Brady

material in Mr. Jones’s case; why Brady material was not turned over prior to Mr. Jones’s trial;

and who at OPDA was aware of the existence of undisclosed Brady material in Mr. Jones’s case



                                                    9
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 10 of 20



and when. Such information could lead to the discovery of evidence that OPDA failed to obtain

information relevant to Mr. Jones’s case from NOPD prior to Mr. Jones’s trial—a finding that

would be highly relevant given the United States Supreme Court’s decision just one year prior to

Mr. Jones’s trial—in a case involving OPDA’s failure to disclose Brady material—that prosecutors

are responsible for obtaining and disclosing such information. See Kyles v. Whitley, 514 U.S. 419

(1995). It could also lead to the discovery of evidence that Brady material in Mr. Jones’s case was

not disclosed to him based on a policy, practice, or custom at OPDA of not disclosing Brady

material without being ordered to do so by a court, in contravention of Brady and its progeny. And

it may lead to the discovery of evidence that OPDA personnel were aware of the Brady material

in Mr. Jones’s case, but did not disclose it due to OPDA’s deliberate indifference to defendants’

constitutional rights.

        Mr. Cannizzaro also asserts that all documents related to Mr. Jones’s post-conviction

proceedings are irrelevant to his claim. See Ex. G to Monju Decl. (Responses to Request for

Production Nos. 3 and 7). To the contrary: such information is plainly relevant for the same

reasons stated above: it may show when and how OPDA became aware of Brady material in Mr.

Jones’s case; why the Brady material was not timely disclosed; who at OPDA was aware of the

material; and when they became aware of the material.

        The Menner Memo is just one example of why the foregoing information is highly relevant

to Mr. Jones’s claim: The Menner Memo was prepared after Mr. Jones’s conviction, but contained

information that was plainly relevant to Brady violations committed prior to and during Mr.

Jones’s trial. In addition, the memorandum was available to OPDA personnel during the course

of Mr. Jones’s post-conviction proceedings—when OPDA filed brief after brief falsely denying

the existence of the information in the memorandum—and was purportedly discovered in the



                                                10
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 11 of 20



course of Mr. Jones’s post-conviction proceedings. As such, documents relevant to the Menner

Memo (which may post-date Mr. Jones’s convictions) and individuals with knowledge of the

Menner Memo (which knowledge may also post-date Mr. Jones’s convictions) may include or lead

to relevant evidence of who knew about the memorandum, when, and why it was not disclosed.

Such information would be relevant not only to why Mr. Jones was wrongfully convicted in the

first place, but also to why he remained in prison for nearly 20 years while the memorandum went

undisclosed.

       Therefore, (1) the identities of OPDA personnel involved in or with knowledge of Mr.

Jones’s case following his convictions, (2) their roles in his case, (3) the dates of their involvement

in his case, (4) the identities of OPDA personnel aware of the Menner Memo, (5) how and when

those individuals became aware of the Menner Memo, and (6) documents related to the post-

conviction proceedings in Mr. Jones’s case all plainly “bear on, or could lead to other matter that

could bear on” Mr. Jones’s claim, and Mr. Cannizzaro should be compelled to produce it.

       Interrogatory No. 2; Request for Production No. 11

       Similarly, Mr. Cannizzaro asserts that information regarding OPDA’s prosecution of

Lester Jones that post-dates Mr. Jones’s convictions is irrelevant. See Ex. G to Monju Decl.

(Response to Request for Production No. 11); Ex. H to Monju Decl. (Response to Interrogatory

No. 2). But that objection ignores the close nexus between Lester Jones’s and Mr. Jones’s cases.

Mr. Jones and Lester Jones were investigated, arrested, and convicted for committing crimes in

the same crime spree. Notably, Mr. Jones discovered Brady material in Lester Jones’s files held

by other government agencies that was never disclosed to him by OPDA. In addition, OPDA has

made conflicting statements in filings in both Lester Jones’s and Mr. Jones’s cases concerning the

men’s culpability in these crimes. As such, information concerning OPDA’s handling of Lester



                                                  11
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 12 of 20



Jones’s case is clearly relevant to Mr. Jones’s claim for the same reasons as stated above—proving

the who, what, when, and why of the Brady violations in Mr. Jones’s case. The information may

also be relevant to showing, inter alia, that OPDA had no procedure for assuring that Brady

information in one case was shared with defendants in other related cases. It may show that OPDA

was acting to conceal its Brady violations in Mr. Jones’s case by making misleading statements in

both Lester Jones’s and Mr. Jones’s cases, with deliberate indifference to Mr. Jones’s

constitutional rights. And, if the history of Mr. Jones’s criminal case is any guide, it may well lead

to the discovery of Brady material that OPDA has not yet disclosed to Mr. Jones. As such, the

requested information is plainly relevant to Mr. Jones’s claim and Mr. Cannizzaro should be

compelled to produce it.

       Request for Production No. 13

       Mr. Cannizzaro asserts that documents concerning OPDA’s receipt of and response to

public record requests concerning Mr. Jones’s case are irrelevant to the extent they post-dated his

convictions. See Ex. G to Monju Decl. (Response to Request for Production No. 13). Again, Mr.

Cannizzaro is mistaken. Such requests and responses are relevant given that they may support,

inter alia, that OPDA failed to reveal Brady material to Mr. Jones or falsely informed him that no

favorable material existed. The information may also support that OPDA had no reliable system

for filing or locating information in its cases, or that OPDA’s records custodian denied requests

for favorable information on privilege grounds, even if the files contained Brady material. As

such, Mr. Cannizzaro should be compelled to produce this information as well.

       Interrogatory Nos. 11–13, 15, and 17; Request for Production Nos. 17–27 and 30–33

       Finally, Mr. Cannizzaro asserts that information concerning OPDA’s Brady policy,

practice, or custom is irrelevant to the extent the information post-dates Mr. Jones’s convictions.



                                                 12
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 13 of 20



See Ex. G to Monju Decl. (Responses to Request for Production Nos. 17–27, 30–33); Ex. H to

Monju Decl. (Responses to Interrogatory Nos. 11–13, 15, 17). This objection must also be

rejected.

       First, OPDA’s Brady policy, practice, or custom in the years following Mr. Jones’s

convictions is relevant to Mr. Jones’s claim because OPDA continued to violate his Brady rights

through at least September 2015. Pursuant to Mr. Cannizzaro’s own understanding of Brady,

OPDA was required—but failed—to produce all Brady material in its possession to Mr. Jones

through at least that date. Indeed, during the pendency of Mr. Jones’s lengthy post-conviction

proceedings, OPDA never disputed in its filings that it was obligated to turn over any previously

undisclosed Brady material; instead, OPDA falsely denied that such material existed. As such,

OPDA’s Brady policy, practice, or custom is relevant to showing why OPDA did not reveal the

Menner Memo (or the information contained in it) until September 2015, leaving Mr. Jones to

languish for over 23 years in prison.

       Second, OPDA’s Brady policy, practice, or custom in the years following Mr. Jones’s

convictions is also relevant to proving the elements of Mr. Jones’s claim under Monell. It is widely

recognized that information post-dating an alleged constitutional violation may be relevant to

proving a policy, practice, or custom, and deliberate indifference under Monell. 2 Indeed, multiple



2 See, e.g., Groark v. Timek, 989 F. Supp. 2d 378, 398 (D.N.J. 2013) (“Subsequent incidents . . .
may be relevant to show a continuous pattern that supports a finding of an accepted custom or
policy.”); Starks v. City of Waukegan, No. 09 C 348, 2013 WL 5874563, at *2 (N.D. Ill. Oct. 31,
2013) (“[A] Monell claim may rest on alleged constitutional violations that occur after misconduct
at issue in that case.”); Lewis v. E. Baton Rouge Par., No. CV 16-352 (JWD) (RLB), 2018 WL
3862044, at *4 (M.D. La. Aug. 13, 2018) (“[D]ocuments [concerning post-violation events] may
identify relevant individuals and clarification on what policies and practices existed at the time of
[the violation].”); Chepilko v. City of New York, No. 06-CV-5491, 2012 WL 398700, *15
(E.D.N.Y. Feb. 6, 2012) (“Subsequent or contemporaneous conduct can be circumstantial evidence
of the existence of preceding municipal policy or custom.”); Henry v. Cty. of Shasta, 132 F.3d 512,
519 (9th Cir. 1997), opinion amended on denial of reh’g, 137 F.3d 1372 (9th Cir. 1998) (“[P]ost-
                                                 13
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 14 of 20



defendants in this district have been compelled to produce information concerning Brady policies,

practices, and customs that post-dated a plaintiff’s conviction, on the ground that such information

was relevant to the plaintiff’s claim. See Adams v. City of New Orleans, No. 15 Civ. 1543, 2017

WL 713853, at *3 (E.D. La. Feb. 23, 2017); Williams v. Connick, Civ. A. No. 12-1274, 2014 WL

1246771, at *6 (E.D. La. Mar. 25, 2014). As such, discovery in this case cannot be “limited to

acts that occurred only before the incident in question.” Williams, 2014 WL 1246771, at *6.

       Thus, Mr. Cannizzaro’s objection to disclosing post-conviction information regarding

OPDA’s Brady policy, practice, or custom (Interrogatory Nos. 11, 13, and 17; Request for

Production Nos. 18, 19, 20, and 21); Brady training at OPDA (Interrogatory No. 12; Request for

Production No. 23); discipline for Brady violations at OPDA (Interrogatory No. 15); OPDA

District Attorneys’ understanding of Brady (Request for Production No. 17); reports or lawsuits

regarding OPDA’s Brady policies, practices, and customs (Request for Production Nos. 22 and

30); instances in which OPDA, a court, or a disciplinary body determined that OPDA had violated

Brady (Request for Production Nos. 24, 25, 26, and 27); and other documents concerning OPDA’s

compliance with Brady (Request for Production Nos. 31, 32, and 33) should be rejected, and he

should be compelled to respond to each of these requests fully and promptly.




event evidence is not only admissible for purposes of proving the existence of a municipal
defendant’s policy or custom, but is highly probative with respect to that inquiry.”); id., 137 F.3d
1372 (noting, with respect to post-event evidence, that when a municipal defendant “continues to
turn a blind eye” to violations—“despite having received notice of such violations—a rational fact
finder may properly infer the existence of a previous policy or custom of deliberate indifference”);
Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996) (finding post-incident conduct may be
relevant when considering “whether the City and policymakers had a pattern of tacitly approving”
unconstitutional practices); Bordanaro v. McLeod, 871 F.2d 1151, 1167 (1st Cir. 1989) (“Post-
event evidence can shed some light on what policies existed in the city on the date of an alleged
deprivation of constitutional right.”); Grandstaff v. City of Borger, Tex., 767 F.2d 161, 171 (5th
Cir. 1985) (holding that post-violation conduct can support a finding of deliberate indifference in
a Monell suit).
                                                14
      Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 15 of 20



II.     Mr. Jones’s Discovery Requests Are Proportional to the Needs of His Case (Request
        for Production Nos. 17, 24, 25, 26, 27, 31, 32, and 33)

        Mr. Cannizzaro objects that Mr. Jones’s requests for statements by Mr. Cannizzaro and his

predecessors reflecting their understanding of Brady and its progeny (Request for Production No.

17); documents discussing each instance where OPDA, a court, a tribunal, or Louisiana attorney

disciplinary body determined OPDA had violated Brady (Request for Production Nos. 24, 25, and

26); documents discussing remedial steps OPDA took in light of these violations (Request for

Production No. 27); and documents discussing OPDA’s compliance with Brady, and its

supervision and discipline of OPDA personnel regarding their compliance with Brady (Request

for Production Nos. 31, 32, and 33) are disproportionate to the needs of Mr. Jones’s claim, because

the requests are “not reasonably limited in time.” See Ex. G to Monju Decl. (Responses to Request

for Production Nos. 17, 24, 25, 26, and 27). Mr. Cannizzaro’s objection should be rejected, for

several reasons.

        First, the sole basis OPDA cited to object to the proportionality of Mr. Jones’s requests is

that the requests are “not reasonably limited in time.” However, OPDA has not identified why the

scope of Mr. Jones’s request is disproportionate, given that the requests are necessarily limited by

the publication of Brady itself, and that OPDA’s understanding of Brady, its violations of Brady,

and its supervision and discipline of OPDA personnel regarding Brady are all relevant to Mr.

Jones’s claim and proportionate to his need to prove that OPDA had a policy, practice, or custom

of withholding Brady information that resulted in the Brady violations in his case.

        To the extent OPDA is objecting based on the age of the requested information, that

objection should be rejected. “[T]he age of [incidents supporting the allegation of a policy,

practice, or custom] does not render the records less likely to lead to relevant or admissible

evidence.” See Barrett v. City of New York, 237 F.R.D. 39, 40 (E.D.N.Y. 2006) (concerning


                                                15
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 16 of 20



allegations of pattern of police misconduct). That is because older incidents may be relevant “to

establish a pattern or knowledge, and should not be barred from discovery based solely on their

age.” Id. (rejecting time limit on discovery); see also, e.g., Groark, 989 F. Supp. 2d at 398–99

(rejecting time limit on discovery that could show notice and “how entrenched and longstanding”

a custom was); Frails v. City of New York, 236 F.R.D. 116, 118 (E.D.N.Y. 2006) (rejecting ten-

year limit on discovery relevant to Monell claim).      Here, a time limit would be particularly

inappropriate given the striking pattern of Brady violations at OPDA relevant to Mr. Jones’s claim:

Mr. Jones asserts in his complaint that OPDA acknowledged or a court found that OPDA had

committed at least 34 Brady violations prior to Mr. Jones’s convictions and 11 Brady violations

following his convictions.   Compl. ¶¶ 120–23. Because Mr. Jones may rely on this pattern of

violations to prove that OPDA had a long-standing policy, practice, or custom of withhold ing

Brady information, and that OPDA was deliberately indifferent to the risk its policy, practice, or

custom posed to defendants’ rights, discovery on these issues in the years before and after Mr.

Jones’s convictions will be crucial. See, e.g., Bradley v. City of New York, No. 04 Civ. 8411

(RWS) (MHD), 2005 WL 2508253, at *2–3 (S.D.N.Y. Oct. 3, 2005) (finding that “striking

pattern” of complaints of violations over twenty-year period was “very relevant” to Monell claim

and compelling production of related information); see also, e.g., Nunez v. City of New York, No.

11 Civ. 5845 (LTS) (JCF), 2013 WL 2149869, at *4 (S.D.N.Y. May 17, 2013) (rejecting time limit

on discovery of information because the “plaintiff is required to prove a pattern or practice”).

       In addition, any objection by Mr. Cannizzaro based on the age of the requested information

is suspect, given that OPDA has voluntarily produced documents from former OPDA District

Attorney Harry Connick’s tenure, which spanned nearly 30 years of the time since Brady was

published, from 1974 through 2003.       See Ex. G to Monju Decl. (Responses to Request for



                                                16
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 17 of 20



Production Nos. 18, 19, 20, 21, 22, 23, and 30). Similarly, any objections based on volume would

be suspect given that Mr. Cannizzaro’s production—which consisted of only 640 documents

purportedly spanning this 30-year period and several decades-long criminal cases—was

remarkably small relative to complex cases of this nature, and the review and production of

additional documents from a shorter time period will not impose an undue burden. See Williams,

2014 WL 1246771, at *2 (noting that the Jefferson Parish District Attorney’s office produced

“approximately 100,000 documents” in the course of a suit alleging Brady violations). However,

to the extent it would address Mr. Cannizzaro’s objection, Mr. Jones would be willing to limit his

requests to documents from or post-dating Mr. Connick’s tenure as District Attorney.

       Finally, these discovery requests are proportional to the needs of Mr. Jones’s case under

the standard set forth in Federal Rule of Civil Procedure 26(b)(1): The importance of the issue at

stake in the action is substantial—Mr. Jones seeks to remedy 25 years of injuries he suffered as a

result of OPDA’s unconstitutional policy, practice, or custom of withholding Brady material from

defendants, a policy Mr. Jones alleges has similarly impacted at least dozens of individuals across

New Orleans. See Fed. R. Civ. P. 26(b)(1). The amount in controversy is also substantial; Mr.

Jones seeks damages to remedy his injuries suffered during decades of wrongful prosecution and

imprisonment.   Id. OPDA has sole access to relevant information, to the extent OPDA has not

released the information to Mr. Jones or the public.     Id. Mr. Jones’s personal resources are

minimal—he has received no compensation for his wrongful imprisonment. Id.; see also Monju

Decl. at ¶ 17. The discovery, for the reasons set forth above, may be crucial to resolving Mr.

Jones’s claim, given his burden to prove an unconstitutional policy, practice, or custom at OPDA.

See Fed. R. Civ. P. 26(b)(1). And Mr. Cannizzaro has not asserted that responding to these requests




                                                17
       Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 18 of 20



would be unduly burdensome. As such, Mr. Cannizzaro’s objection to the scope of Mr. Jones’s

discovery requests must be rejected.

III.     Mr. Cannizzaro or a Representative from OPDA Must Be Compelled to Verify the
         Interrogatory Answers

         Pursuant to Federal Rule of Civil Procedure 33, “[t]he person who makes the answers” to

interrogatories “must sign them, and the attorney who objects must sign any objections.” Fed. R.

Civ. P. 33(b)(5).     As such, “[c]ourts in the Fifth Circuit have determined that a Rule 33(b)

verification is required of the corporate entities, signed under oath by an authorized representative

of the corporate entity and not by its counsel.” See Laborde v. SGS N. Am., Inc., No. CIV.A. 11-

544-JJB, 2012 WL 5304534, at *2 (M.D. La. Oct. 25, 2012); see also, e.g., Wallace v. Chevron

U.S.A., Inc., No. CV 09-4202, 2010 WL 11549578, at *1 (E.D. La. Dec. 1, 2010); Singleton v.

RPM Pizza, Inc., No. CIV.A. 03-2219, 2004 WL 169802, at *2 (E.D. La. Jan. 26, 2004); Maloney

v. Universalcom, Inc., No. Civ. A. 00-529, 2001 WL 8589, at *2 (E.D. La. Jan. 3, 2001); Newpark

Environ. Ser. v. Admiral Ins. Co., No. CIV.A.99-331 E, 2000 WL 136006, at *6 (E.D. La. Feb. 3,

2000); Entergy Louisiana, Inc. v. Nat’l Union Fire Ins. Co., No. CIV. A. 98-219, 1999 WL 239511,

at *2 (E.D. La. Apr. 21, 1999). That includes a case in which the City of New Orleans was required

to verify its own interrogatory answers. See Complete Prop. Res., L.L.C. v. City of New Orleans,

No. CIV.A. 04-3267 (JCW), 2006 WL 118722, at *3 (E.D. La. Jan. 13, 2006).

         Despite this precedent, Mr. Cannizzaro has declined to verify his answers, or to have a

representative from OPDA verify the answers. See Ex. J to Monju Decl. (Email from Matthew

Paul, dated Oct. 15, 2018). Mr. Cannizzaro or another representative from OPDA should be

compelled to do so.




                                                 18
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 19 of 20



                                       CONCLUSION

       For the reasons stated above, Plaintiff Robert Jones’s Motion to Compel Discovery from

Defendant Leon Cannizzaro, Jr., should be granted.


                                                            Respectfully submitted,

                                                            /s/ Erin Monju

                                                            Alan Vinegrad* (T.A.) (N.Y. 1967140)
                                                            Erin Monju* (N.Y. 5160908)
                                                            COVINGTON & BURLING LLP
                                                            The New York Times Building
                                                            620 Eighth Avenue
                                                            New York, N.Y. 10018
                                                            Phone: (212) 841-1000
                                                            Email: avinegrad@cov.com,
                                                                   emonju@cov.com

                                                            with

                                                            Mark A. Cunningham (La 24063)
                                                            JONES WALKER LLP
                                                            201 St. Charles Avenue, Ste. 5100
                                                            New Orleans, LA 70170
                                                            Phone: (504) 582-8536
                                                            Email: mcunningham@joneswalker.com

                                                            and

                                                            Nina Morrison* (N.Y. 3048691)
                                                            INNOCENCE PROJECT
                                                            40 Worth Street
                                                            Suite 701
                                                            New York, N.Y. 10013
                                                            Phone: (212) 364-5340
                                                            Email: nmorrison@innocenceproject.org

                                                            *Admitted pro hac vice

                                                            Attorneys for Plaintiff Robert Jones




                                              19
    Case 2:18-cv-00503-JTM-JCW Document 52-2 Filed 10/30/18 Page 20 of 20



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing document has been served upon all

counsel of record by using the CM/ECF system, this 30th day of October, 2018.

                                                          /s/ Erin Monju




                                              20
